Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26244 Page 1 of 25




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


      UNITED STATES OF AMERICA,                                 MEMORANDUM DECISION AND
                                                                ORDER INVALIDATING LIENS AND
                         Plaintiff,                             DIRECTING THE RECEIVER TO
              v.                                                CONDUCT ADDITIONAL
                                                                INVESTIGATION
  RAPOWER-3, LLC; INTERNATIONAL
  AUTOMATED SYSTEMS, INC.; LTB1,                                Civil No. 2:15-cv-00828-DN-DAO
  LLC; R. GREGORY SHEPARD; NELDON
  JOHNSON; and ROGER FREEBORN,                                  District Judge David Nuffer
                                                                Magistrate Judge Daphne A. Oberg
                         Defendants.


  I.          OVERVIEW

              Following a bench trial, 1 the Court entered Findings of Fact and Conclusions of Law 2 and

  other orders. 3 Wayne Klein was appointed as Receiver (“Receiver”) 4 and directed to determine

  the location of and recover all receivership property. 5

              After the Receiver discovered that Glenda Johnson had filed a lawsuit against a buyer of

  Receivership Property and had granted and facilitated the filing of liens against real property of

  the Receivership, the Receiver filed Receiver’s Ex-Parte Affidavit of Non-Compliance Against




  1
   See Minute Entries for Trial, United States v. RaPower-3, et al., 2:15-cv-00828-DN-EJF, Docket Nos. 372, 374, 378,
  380, 386, 391-93, 409, 415.
  2
      Docket No. 467, filed October 4, 2018.
  3
   These included Initial Order and Injunction after Trial (Docket No. 413, filed June 22, 2018), Preservation Order
  (Docket No. 419, filed June 27, 2018), Asset Freeze (Docket No. 444, filed August 22, 2018), and Amended and
  Restated Judgment (Docket No. 507, filed November 13, 2018).
  4
      Corrected Receivership Order (“CRO”), Docket No. 491, filed November 1, 2018 at ¶ 3.
  5
      Id. at ¶ 13.
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26245 Page 2 of 25




  Glenda E. Johnson. 6 No response or opposition was filed to the Affidavit of Non-Compliance

  and none was allowed under paragraph 43 of the Corrected Receivership Order. 7

             On May 5, 2020, the Court issued an order requiring Glenda Johnson to dismiss the

  lawsuit against the property buyer, requiring her to release the liens she had granted, and

  prohibiting her from granting other liens or initiating other litigation without prior approval of

  the Court or the Receiver (“Lien Release Order”). 8 Glenda Johnson promptly complied with the

  order to dismiss the lawsuit she had filed 9 but took no action to release the liens.

             On May 13, 2020, the Receiver filed a Notice of Non-Compliance, advising the Court

  that the liens had not been released. 10 The next day, Glenda Johnson filed a declaration stating

  that she had complied with the Court’s order to the best of her ability but asserting that she

  lacked “authority to release the liens.” 11 Glenda Johnson claimed that she could not release the

  liens because the liens were held by Anstram Energy and because Preston Olsen, the manager of

  Anstram, refused to release the liens. She also claimed that Olsen had transferred control of

  Anstram to Roger Hamblin. 12 The Receiver responded, averring that Glenda Johnson had neither




  6
      Docket No. 888, filed March 30, 2020.
  7
      See Request to Submit, Docket No. 919, filed April 29, 2020 at ¶ 5.
  8
      Docket No. 920, filed May 5, 2020.
  9
    Johnson v. Wings West, LC, Case No. 2007000008 (Motion to Dismiss with Prejudice), Fourth District Court for
  Millard County, Utah, May 5, 2020 (also available at Docket No. 923-1). The case remains pending to adjudicate
  counterclaims.
  10
       Docket No. 923, filed May 13, 2020.
  11
       Docket No. 925, filed May 14, 2020 at ¶ 7.
  12
       Docket No. 925, filed May 14, 2020 at ¶ 2.

                                                                                                              2
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26246 Page 3 of 25




  complied with the Lien Release Order nor demonstrated an impossibility to comply with the Lien

  Release Order. 13

             On June 4, 2020, the Court issued another order requiring Glenda Johnson to provide

  specific information under oath in support of her claim that it was impossible for her to comply

  with the Lien Release Order (“Impossibility Order”). 14 Glenda Johnson was required to provide

  this additional information via declaration by June 10, 2020. 15 On June 10, 2020, Glenda

  Johnson filed a second declaration providing information about creation of the liens, delivering

  recently-signed declarations by Hamblin and Olsen, and supplying a copy of the agreement

  transferring Anstram to Hamblin. 16

             On June 30, 2020, the Receiver filed Receiver’s Report and Recommendation on Glenda

  Johnson’s Non-Compliance with Order Requiring Release of Liens (“Report and

  Recommendation”). 17 The Report and Recommendation summarized the factual issues related to

  the Lien Release Order and recommended additional measures be taken to ensure Receivership

  Property is protected.

             After reviewing the declarations and materials submitted by the Receiver and Glenda

  Johnson, the Court adopts some of the recommendations of the Receiver and issues this order. 18

  At the direction of the Court, the Receiver prepared draft findings of fact and conclusions of law


  13
       Docket No. 929, filed May 20, 2020.
  14
       Docket No. 933, filed June 4, 2020.
  15
       Id.
  16
       Docket No. 937, filed June 10, 2020.
  17
    Docket No. 942, filed June 30, 2020. The Report and Recommendation was submitted pursuant to the Receiver’s
  duty to “promptly notify the Court and counsel for the United States of any failure or apparent failure of any person
  or entity to comply in any way with the terms of this [CRO] order.” CRO at ¶ 42.
  18
       See Docket Text Order No. 967, filed July 14, 2020.

                                                                                                                     3
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26247 Page 4 of 25




  and a proposed order. The Receiver provided the draft findings of fact and conclusions of law

  and a proposed order to counsel for Glenda Johnson for review and comment. After the deadline

  for review and comment passed, the Receiver submitted a final draft to the Court. After careful

  consideration of all evidence, submissions, and materials, these final findings of fact, conclusions

  of law and order are entered.




                                                                                                    4
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26248 Page 5 of 25




                                             TABLE OF CONTENTS


  I.          OVERVIEW ............................................................................................................1

  II.         FINDINGS OF FACT..............................................................................................6

         A.   Control of Receivership Properties was Vested in the Receiver ............................ 6

         B.   Glenda Johnson Created a Lien on IAS Property ................................................... 7

         C.   Glenda Johnson Created Additional Liens, Granted Liens to Anstram
              Energy ..................................................................................................................... 9

         D.   Sale of Anstram Energy to Roger Hamblin .......................................................... 15

         E.   Order to Dismiss Wings West Lawsuit and Release Liens; Lawsuit Filed
              by Hamblin............................................................................................................ 16

         F.   Appeal Rulings...................................................................................................... 18

  III.        CONCLUSIONS OF LAW ...................................................................................18

  IV.         ORDER ..................................................................................................................25




                                                                                                                                          5
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26249 Page 6 of 25




  II.         FINDINGS OF FACT

              A.       Control of Receivership Properties was Vested in the Receiver

              1.       On October 31, 2018, the Court took excusive possession “of all assets, of

  whatever kind and wherever situated, of Defendant[ ] . . . International Automated Systems Inc.

  (“IAS”) . . . .” and appointed Wayne Klein Receiver over the Receivership Estate. 19

              2.       The CRO authorized the Receiver “to take immediate possession of all real

  property of the Receivership Defendants . . . .” 20

              3.       The CRO prohibits all those with notice of the CRO from “taking any action . . .

  which would interfere with or prevent the Receiver from performing his duties,” including

  interfering “with the Receiver’s efforts to take control, possession, or management of any

  Receivership Property.” 21 The CRO specifically prohibits “creating or enforcing a lien upon any

  Receivership Property.” 22

              4.       Real property in Millard County, Utah owned by IAS with assessor parcel number

  HD-4658-1 was specifically identified as property that was under the immediate and exclusive

  control of the Receiver. 23

              5.       Glenda Johnson signed an acknowledgement of receipt of the receivership order

  on November 29, 2018. 24




  19
       Lien Release Order, Docket No. 920 at ¶ 1, citing the CRO at ¶¶ 2, 3.
  20
       Id. at ¶ 2 citing the CRO at ¶ 20.
  21
       CRO at ¶ 35.
  22
       CRO at ¶ 35(a).
  23
       Lien Release Order, Docket No. 920 at ¶ 3, citing the CRO at ¶ 20(w).
  24
       Lien Release Order, Docket No. 920 at ¶ 25.

                                                                                                          6
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26250 Page 7 of 25




             6.       Glenda Johnson was found in civil contempt of the CRO two separate times, first

  in June 2019 and again in July 2020. 25 Her contemptuous behavior included actively discarding

  and intentionally withholding responsive documents, failing to identify and recover documents

  held by third parties, failing to turn over assets, and interfering with Receivership Property. 26

  Glenda Johnson’s actions throughout the course of the Receivership have been “extremely

  disturbing.” 27

             7.       On August 30, 2019, the Receiver filed “Receiver’s Motion for Order Directing

  Turnover and Transfer of Real Properties Titled in the Name of Glenda Johnson and Funds in

  Accounts Controlled by Glenda Johnson,” seeking the turnover of 14 properties titled in the

  name of Glenda Johnson. This motion dealt with 11 properties in Millard County, Utah, two

  properties in Utah County, Utah, and one property in Los Angeles County, California. 28

             8.       The Receiver’s sale of parcel HD-4658-1 to Wings West, L.C. on August 5, 2019

  was approved by the Court, free and clear of interests. 29

             B.       Glenda Johnson Created a Lien on IAS Property

             9.       On August 15, 2019, ten days after the sale of IAS-owned parcel HD-4658-1 to

  Wings West, Glenda Johnson filed a $9 million lien against the property. 30 The lien claimed that




  25
       Docket No. 701, filed June 25, 2019; Docket No. 947, filed July 6, 2020..
  26
       Id.
  27
       Docket No. 947 at ¶ 11.
  28
       Docket No. 757, filed August 30, 2019.
  29
    Lien Release Order, Docket No. 920 at ¶ 4, citing Docket No’s 689 (filed June 6, 2019) and 743 (filed August 5,
  2019).
  30
    Lien Release Order, Docket No. 920 at ¶ 5; Millard County Recorder, Recordation # 00207237, recorded August
  15, 2019 (book 651, page 444) (“Millard Lien”).

                                                                                                                 7
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26251 Page 8 of 25




  Glenda Johnson was owed the $9 million for “labor and/or materials” that she “provided to or at

  the request of INTERNATIONAL AUTOMATED SYSTEMS, INC.” 31

              10.      Glenda Johnson claimed to have provided this labor and materials on parcel HD-

  4658-1 between January 2004 and August 14, 2019. 32

              11.      On February 10, 2020, Glenda Johnson filed a pro se lawsuit against Wings West,

  the buyer of parcel HD-4658-1. 33 The lawsuit sought $9 million from Wings West. 34 The lawsuit

  claimed Glenda Johnson provided labor and materials beginning in January 2004 up through

  August 14, 2019. 35

              12.      The August 22, 2018 Asset Freeze Order 36 prohibited any encumbrance of

  Receivership Property. 37

              13.      Labor and materials provided by Glenda Johnson after August 22, 2018, to the

  extent any were provided, were provided after the entry of the Asset Freeze. 38




  31
       Millard Lien at 1.
  32
       Id.
  33
    Johnson v. Wings West, LC, Case No. 200700008 (Complaint), Fourth District Court, Millard County, February 10,
  2020 (also available at Docket No. 888-2).
  34
       Id. ¶ 3.
  35
       Id. ¶ 4.
  36
       Docket No. 444, filed August 22, 2018.
  37
       Id. at ¶ 4.
  38
     Glenda Johnson’s complaint included a copy of the August 15, 2019 lien, with a subsequently-added notation on
  the lien regarding the Receiver “jumping the gun” in selling the property before the appeal ruling was issued. On May
  5, 2020, pursuant to the Lien Release Order, Glenda Johnson dismissed the lawsuit she filed against Wings West.

                                                                                                                     8
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26252 Page 9 of 25




             14.      The Asset Freeze Order prohibition against creating any encumbrance includes

  the providing of any supposed “labor and/or materials” that might be used to create a lien on IAS

  property. 39

             15.      The CRO gave the Receiver immediate and exclusive control over IAS

  property. 40

             C.       Glenda Johnson Created Additional Liens, Granted Liens to Anstram
                      Energy

             16.      In November 2019, Glenda Johnson contacted Preston Olsen 41 expressing an

  interest in selling rights she held in “businesses, contracts and assets associated in any way with

  the Johnson Fresnel solar lenses.” 42

             17.      Sometime between November 1, 2019 and November 25, 2019, Glenda Johnson

  met with Olsen. Together they discussed Olsen buying Glenda Johnson’s interests associated

  with the solar lenses. 43

             18.      Olsen determined that forming a company in Nevis would be the “safest place to

  hold any right, title, or interest [Olsen] would purchase from [Glenda Johnson].” 44

             19.      On November 25, 2019, Olsen formed Anstram Energy LLC in the country of

  Nevis. Anstram was formed to hold the interests and assets that Olsen was buying from Glenda



  39
       Id.
  40
       CRO at ¶ 20.
  41
     Olsen, a Salt Lake City attorney, had been a trial witness and is challenging, in U.S. Tax Court, the IRS’s
  determination that he improperly claimed deductions and tax credits for purchasing solar lenses from RaPower.
   Declaration of Preston Olsen, Docket No. 937-3, filed June 10, 2020 at ¶ 2. See Declaration of Glenda Johnson,
  42

  Docket No. 937, filed June 10, 2020 at ¶ 3(a).
  43
       Declaration of Preston Olsen, Docket No. 937-3 at ¶ 3; Declaration of Glenda Johnson, Docket No. 937 at ¶ 2(b).
  44
       Declaration of Glenda Johnson, Docket No. 937 at ¶ 3 (c).

                                                                                                                         9
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26253 Page 10 of 25




  Johnson. 45 Anstram’s articles of organization recite that one of its corporate purposes is to

  “engage in buying and selling of real estate.” 46

             20.      Neither Anstram’s corporate documents nor Nevis public records identify the

  owners or managers of Nevis, except to identify a Nevis trust company as registered agent. 47

  Glenda Johnson subsequently identified Olsen as the principal behind Anstram. 48 Olsen himself

  admitted he was the “sole member of Anstram Energy.” 49

             21.      Sometime between Anstram’s formation, on November 25, 2019, and December

  18, 2019, Glenda Johnson entered into a verbal agreement with Anstram, granting Anstram a $30

  million lien on real properties titled in her name. 50 The lien was in exchange for “energy

  products” Glenda Johnson would receive from Anstram in the future. 51 Although she testified in

  her deposition that she did not recall when she entered into the verbal agreement with Anstram




  45
    Declaration of Preston Olsen, Docket No. 937-3 at ¶ 4; Declaration of Glenda Johnson, Docket No. 937 at ¶ 3 (c),
  (d).
  46
    Certificate of Formation for Anstram Energy by the Island of Nevis Registrar of Companies (Nov. 25, 2019);
  Articles of Organisation of Anstram Energy LLC, filed with Island of Nevis Office of Registrar or Companies (Nov.
  25, 2019) (also found at Docket No. 942-1, filed June 30, 2020).
  47
       Id.
  48
     Glenda Johnson Deposition, January 23, 2020 at 161:1 – 163:21 (“Glenda Johnson Deposition). Glenda Johnson
  testified she did not know when Anstram Energy was formed or who its owners were. Id. at 156:25 – 157:8. She
  declared she is not an owner or manager of Anstram Energy. Docket No. 925, filed May 14, 2020 at 2.
  49
    Declaration of Preston Olsen, Docket No. 937-3, filed June 10, 2020; Olsen v. Commissioner of Internal Revenue,
  Docket No’s 26469-14 & 21247-16, Tr. 307:4 – 307:7; 308:11 – 308:14, Jan. 22, 2020 (U.S. Tax Court) (“Olsen
  Transcript”). Excerpts from the transcript of Olsen’s Tax Court testimony are found at Docket No. 942-1, filed June
  30, 2020.
  50
     Glenda Johnson Deposition at 157:13 – 158:21. Olsen testified that the properties were valued at “around $50
  million.” Olsen Transcript, 308:19 – 308:20. Because the agreement is oral, it is difficult to know which valuation
  formed the financial basis for their agreement.
  51
       Glenda Johnson Deposition at 158:22 – 159:7; Olsen Transcript, 308:21 – 308:25.

                                                                                                                  10
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26254 Page 11 of 25




  Energy, 52 her June 10, 2020 declaration states the agreement was on or about November 25,

  2019—the day Anstram Energy was formed. 53

             22.      Glenda Johnson knew, or at least in her deposition claimed to know, little to

  nothing about Anstram Energy when she entered into the verbal agreement granting millions of

  dollars in liens to Anstram. None of the “energy products” she was to receive under the

  agreement had been provided by the newly-formed Anstram at the time the liens were filed. 54

             23.      Olsen testified that the purpose of the agreement was to allow Anstram “to

  continue to develop this [solar] technology.” 55 Anstram was to develop the technology and give

  back to Glenda Johnson the projects and the properties. 56 Olsen valued the interests Anstram

  purchased from Glenda Johnson at $50 million.57 The consideration provided by Anstram

  consisted of a promise to develop solar projects and returning the projects and properties to

  Glenda Johnson at an unspecified later date. 58

             24.      As part of the verbal agreement to sell assets, Glenda Johnson agreed to place

  mechanics’ liens on properties titled in her name. 59 Every property on which Glenda Johnson

  and Olsen discussed placing liens was identified in the CRO as a property on which liens were

  prohibited.



  52
       Glenda Johnson Deposition at 157:25 – 158:17.
  53
       Declaration of Glenda Johnson, Docket No. 937.
  54
       Impossibility Order, Docket No. 933 at 4, quoting January 23, 2020 Transcript at 155:21 – 165:1.
  55
       Olsen Transcript, 308:10 – 308:12.
  56
       Id. at 308:16 – 308:18.
  57
       Olsen Transcript at 308:11 – 308:20.
  58
       Id.
  59
       Declaration of Preston Olsen, Docket No. 937-3 at ¶ 4; Declaration of Glenda Johnson, Docket No. 937 at ¶ 3 (f).

                                                                                                                     11
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26255 Page 12 of 25




              25.     Glenda provided Olsen with information necessary for preparation of the liens,

  including providing a lien form and property descriptions. 60

              26.     On December 18, 2019, Glenda Johnson and Olsen met at the law offices of

  Nelson Snuffer Dahle & Poulsen “to have the paperwork notarized and Preston Olsen signed the

  forms of mechanics’ liens” on properties titled in Glenda Johnson’s name and the Texas

  Property. 61

              27.     Glenda Johnson agreed to record the liens on behalf of Anstram. 62

              28.     On December 19, 2019, Glenda Johnson recorded a notice of lien with the Millard

  County Recorder on 15 additional real properties located in Millard County, Utah. 63 These liens

  were filed on behalf of Anstram Energy, but the lien notice, when recorded, was to be mailed to

  Glenda Johnson. 64 The notice of lien includes the signature of Preston Olsen as the person

  authorized to act on behalf of Anstram Energy. 65

              29.     The Notice of Lien recited as a justification: “The receiver Wayne Klein threatens

  to sell these parcels. The receiver Wayne Klein was appointed by a court order and that order is

  on appeal. The order is likely to be reversed and the receiver’s authority removed. The receiver is




  60
       Declaration of Glenda Johnson, Docket No. 937 at ¶ 3(e).
  61
     Declaration of Preston Olsen, Docket No. 937-3 at ¶¶ 5-6; Declaration of Glenda Johnson, Docket No. 937 at ¶ 3
  (f).
  62
       Declaration of Preston Olsen, Docket No. 937-3 at ¶ 7; Declaration of Glenda Johnson, Docket No. 937 at ¶3 (f).
  63
    Millard County Recorder, Recordation #00208383, recorded December 19, 2019 (book 667, p. 596) (“Millard
  Lien”) (also found at Receiver Exhibit 2160 and Docket No. 888-1).
  64
       Olsen testified that the lien was filed on behalf of Anstram Energy. Olsen Transcript 308:21 – 308:25.
  65
       Id. at 2.

                                                                                                                     12
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26256 Page 13 of 25




  jumping the gun in wanting these assets before the appeal has been decided by the court of

  appeals.” 66

             30.       Glenda Johnson admitted that her purpose in filing these liens was to hinder the

  Receivership. 67

             31.       Also on December 19, 2019, Glenda Johnson recorded a $2 million notice of lien

  with the Utah County Recorder on a home in Payson, Utah titled in her name (“Payson Lien”). 68

  The Payson Lien also was filed on behalf of Anstram Energy. As with the Millard County lien,

  the Payson Lien was for Glenda Johnson’s contract rights relating to this property and recited the

  appeal as a justification for the lien. 69 This lien notice, when recorded, also was to be mailed to

  Glenda Johnson.

             32.       On January 14, 2020, Glenda Johnson recorded a notice of lien with the County

  Clerk of Howard County, Texas on 627 acres of property titled in the name of the N.P. Johnson

  Family Limited Partnership (“Texas Lien”). 70 The Texas Lien was for $10 million and was in

  favor of Anstram Energy. The Texas Lien also related to Glenda Johnson’s assignment of her

  contract rights to this property to Anstram Energy and recited the appeal as a justification for the

  lien. 71




  66
       Millard Lien at 1.
  67
       Lien Release Order, Docket No. 920 at ¶ 11.
  68
    Utah County Recorder, Recordation #134949:2019, recorded December 19, 2019 (also found at Docket No. 888-
  3).
  69
       Id.
  70
    County Clerk: Howard County, Texas Recordation #2020-00000557, recorded January 14, 2020 (also found at
  Docket No. 888-4).
  71
       Id.

                                                                                                          13
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26257 Page 14 of 25




              33.     Glenda Johnson never owned any rights to the property in Howard County, Texas

  (“Texas Property”). The Texas Property was titled in the name of the N.P. Johnson Family

  Limited Partnership (“NPJFLP”). Glenda Johnson was never an owner or agent of NPJFLP. 72

  Glenda Johnson previously testified that the Texas Property was owned by the NPJFLP and that

  she had no ownership or management role over the NPJFLP. 73

              34.     The Court previously had expanded the Receivership Estate to include NPJFLP

  (“Affiliates Order”). 74 The Affiliates Order granted the Receiver exclusive authority over the

  Texas Property as of May 3, 2019.

              35.     The Texas Lien was recorded by Glenda Johnson after the Texas Property had

  become exclusive property of the Receivership Estate.

              36.     The Court approved the sale of the Texas Property on March 2, 2020. 75 That sale

  was “free and clear of interests.” 76 The sale closed in April 2020 despite the existence of the

  Texas Lien. 77




  72
    See Receiver’s Report and Recommendation on Inclusion of Affiliates and Subsidiaries in Receivership Estate,
  Docket No. 581, filed February 25, 2019 at 17-21.
  73
    Glenda Johnson Deposition, May 1, 2019 at 194:5 - 11; 218:8 – 219:8; Glenda Johnson Deposition, January 23,
  2020 at 147:18 – 147:25.
  74
       Docket No. 636, filed May 3, 2019.
  75
       Docket No. 867, filed March 2, 2020.
  76
       Id. at 2.
  77
       See Receiver’s Notice of Sale Results, Docket No. 915, filed April 21, 2020.

                                                                                                             14
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26258 Page 15 of 25




             D.       Sale of Anstram Energy to Roger Hamblin

             37.      In late January 2020, Preston Olsen’s U.S. Tax Court trial was held. 78 A ruling in

  that case has not yet issued. Shortly after Olsen’s Tax Court trial, Roger Hamblin expressed to

  Glenda Johnson an interest in buying the liens she had granted to Anstram. 79

             38.      On February 25, 2020, the Court held a hearing on contempt, issuing initial

  findings of contempt from the bench. These included findings that Glenda Johnson participated

  in acts of contempt. 80

             39.      On February 29, 2020—four days after the contempt hearing—Glenda Johnson

  went to Olsen’s home where Olsen prepared an agreement titled “Transfer of Membership

  Interests” (“Anstram Transfer Agreement”). 81 The Anstram Transfer Agreement transferred all

  membership interests in Anstram Energy to a to-be-named transferee. 82 The stated price for the

  sale of Olsen’s ownership of Anstram Energy was “ten dollars and other good and valuable

  consideration” 83

             40.      The same day, Roger Hamblin (a long-time associate of Neldon Johnson and the

  defendant in a suit filed by the Receiver) went to Glenda Johnson’s home. He inserted his name




  78
       Olsen v. Commissioner of Internal Revenue, Docket No’s 26469-14, 21247-16 (U.S. Tax Court).
  79
       Declaration of Roger Hamblin, Docket No. 937-2 at ¶ 4; declaration of Glenda Johnson, Docket No. 937 at ¶ 3(i).
  80
       See Docket No. 863; see also Civil Contempt Order, Docket No. 947.
  81
       Docket No. 937, filed June 10, 2020 at ¶ 3(k).
  82
       Docket No. 937-1, filed June 10, 2020.
  83
       Id.

                                                                                                                    15
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26259 Page 16 of 25




  in and signed the Anstram Transfer Agreement, becoming the owner of Anstram Energy and the

  three property liens. 84 Hamblin paid $10.00 to purchase Anstram Energy. 85

             41.      Glenda Johnson facilitated the sale of Anstram to Hamblin, telling Olsen of

  Hamblin’s interest in Anstram, having Olsen prepare sales documents, and having Hamblin

  come to her home to execute the purchase documents. 86

             42.      Hamblin had been personally served with the Asset Freeze Order on September 1,

  2018 and with the Court’s injunction on October 16, 2018. Hamblin acknowledged receipt of the

  receivership order on December 4, 2018.

             43.      Neither newly-formed Anstram Energy nor Hamblin have any apparent ability to

  “continue to develop this [solar] technology.” 87

             E.       Order to Dismiss Wings West Lawsuit and Release Liens; Lawsuit Filed by
                      Hamblin

             44.      On May 5, 2020, the Court ordered Glenda Johnson to dismiss the lawsuit she

  filed against Wings West and release the liens she filed against Receivership Property. Glenda

  Johnson received a copy of the Lien Release Order on May 5, 2020. 88

             45.      Glenda Johnson did not cause the liens to be released within three days as

  required by the Lien Release Order. 89



  84
       Docket No. 937-2, filed June 10, 2020, ¶ 6.
  85
       Docket No. 937-1, filed June 10, 2020.
  86
    Declaration of Preston Olsen, Docket No. 937-3 at ¶¶ 10-13; Declaration of Glenda Johnson, Docket No. 937 at ¶¶
  3 (i)-(l); Declaration of Roger Hamblin, Docket No. 937-2 at ¶¶ 4-6.
  87
       See Olsen Transcript, 308:11 – 308:12.
  88
       Docket No. 937 at ¶ 2(a), filed June 10, 2020.
  89
     Impossibility Order, Docket No 933 at ¶¶ 2, 3. Glenda Johnson did dismiss the lawsuit she filed against Wings
  West. The lawsuit remains pending to adjudicate counterclaims.

                                                                                                                16
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26260 Page 17 of 25




             46.       Glenda Johnson’s May 14, 2020 declaration, in which she claimed an inability to

  release the liens, was vague and incomplete, failing to provide information that would be

  necessary to establish impossibility.90 The obfuscation in her May 14, 2020 declaration is similar

  to other situations where Glenda Johnson and other Johnson family members have attempted to

  deflect responsibilities to third parties, while improperly claiming to have complied with court

  orders. 91

             47.       Glenda Johnson received a copy of the Impossibility Order on June 4, 2020. 92

             48.       On June 8, 2020, after Glenda Johnson claimed to have attempted to obtain a

  release of the liens from Hamblin but before she filed her court-required supplemental

  declaration, Hamblin filed suit in Utah state court against Glenda Johnson seeking $30 million

  relating to the liens. Glenda Johnson filed an answer on June 22, 2020 admitting liability to

  Hamblin on his complaint. 93

             49.       Glenda Johnson, Olsen, and Hamblin stated that as of June 10, 2020, Hamblin

  was the only person with authority to release the liens. 94 Hamblin refused to release the liens. 95

             50.       Glenda Johnson admitted she “never had authority to grant or release the

  mechanics’ liens.” 96



  90
       Impossibility Order, Docket No 933 at 3.
  91
       Impossibility Order, Docket No 933 at 3-4.
  92
       Declaration of Glenda Johnson, Docket No. 937 at ¶ 2(b).
  93
       Her answer stated simply: “I agree with the alligations [sic] I have no defense.”
  94
    Declaration of Roger Hamblin, Docket No. 937-2 at ¶¶ 7-10; Declaration of Glenda Johnson, Docket No. 937 at ¶¶
  3(l), (m).; Declaration of Preston Olsen, Docket No. 937-3 at ¶¶ 13, 14.
  95
       Declaration of Roger Hamblin, Docket No. 937-2 at ¶¶ 7-9.
  96
       Declaration of Glenda Johnson, Docket No. 937 at ¶ 4.

                                                                                                               17
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26261 Page 18 of 25




             F.       Appeal Rulings

             51.      The Tenth Circuit Court of Appeals has issued rulings on both appeals filed by

  Receivership Defendants. The trial court judgment and appointment of the Receiver were

  affirmed 97 and the Receivership Defendants’ challenge to the expansion of the Receivership

  Estate to include affiliated entities was dismissed. 98

             52.      The appeal rulings, affirming the Court’s judgments, have not resulted in Glenda

  Johnson or any subsequent assignee of the liens conceding that any of the liens were invalid.

  III.       CONCLUSIONS OF LAW

             53.      The 15 Millard County properties, the Payson Property, and the Texas Property

  all are identified as Receivership Property in the CRO.

             54.      The liens granted by Glenda Johnson on the 15 Millard County Properties, the

  Payson Property, and the Texas Property are all invalid and are ineffective in granting any

  interest in any of these properties to Olsen, Hamblin, or Anstram Energy. The agreements

  creating the liens lacked valid consideration, were executed in violation of terms of the CRO,

  were created with fraudulent intent, and lack the requisite writings to validly convey interests in

  real property.

             55.      To the extent that Glenda Johnson provided “labor and/or materials” on parcel

  HD-4658-1 after August 22, 2018, she did so in violation of the Asset Freeze Order and the

  CRO. 99



  97
       United States v. RaPower-3, LLC, 960 F.3d 1240 (10th Cir. 2020).
  98
       United States v. Solco I, LLC, 962 F.3d 1244 (10th Cir. 2020).
  99
       Docket No. 444, filed August 22, 2018; Docket No. 491, filed November 1, 2018.

                                                                                                       18
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26262 Page 19 of 25




              56.         Glenda Johnson was the originator and driver of the plan to create and grant liens

  on properties titled in her name and in the name of NPJFLP.

              57.         Glenda Johnson violated the CRO, after being aware of the CRO, by filing liens

  against the property sold to Wings West, L.C., the 15 Millard County properties, the Payson

  Property, and the Texas Property, and by filing a lawsuit against Wings West, LC, the buyer of

  Receivership Property. This conduct constitutes:

                          a.     “interfer[ing] with or prevent[ing] the Receiver from performing his

              duties;” 100

                          b.     “creating or enforcing a lien upon any Receivership Property;” 101

                          c.     “hinder[ing], obstruct[ing], or otherwise interfer[ing] with the Receiver in

              the performance of his duties;” 102

                          d.     “Dissipat[ing] or otherwise diminish[ing] the value of any Receivership

              Property . . . [including] assigning or in any way conveying any Receivership Property . .

              . .; 103 and

                          e.     “interfere[ing] with or harass[ing] the Receiver or interfere[ing] in any

              manner with the exclusive jurisdiction of this Court over the receivership estate.” 104

              58.         Glenda Johnson violated the CRO, after being aware of the CRO, by falsely

  claiming, in the August 15, 2019 lien filed on the property sold to Wings West, that she had


  100
        CRO at ¶ 35.
  101
        Id. at ¶ 35(a).
    Id. at ¶ 35(b). Among the effects are increasing the costs of administering the Receivership Estate and delaying its
  102

  administration.
  103
        Id. at ¶ 35(c).
  104
        Id. at ¶ 35(e).

                                                                                                                     19
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26263 Page 20 of 25




  provided “labor and/or materials” “in the amount of $9,000[,]000” and that labor and/or

  materials were provided after entry of the CRO. This conduct constitutes:

                          a.     “interfer[ing] with or prevent[ing] the Receiver from performing his

              duties;” 105

                          b.     “hinder[ing], obstruct[ing], or otherwise interfer[ing] with the Receiver in

              the performance of his duties” 106 (by causing other potential buyers of property to be

              reluctant to purchase Receivership Property and increasing administrative expenses of the

              Receivership Estate);

                          c.     “Dissipat[ing] or otherwise diminish[ing] the value of any Receivership

              Property . . . [including] assigning or in any way conveying any Receivership Property . .

              . .; 107 and

                          d.     “interfere[ing] with or harass[ing] the Receiver or interfere[ing] in any

              manner with the exclusive jurisdiction of this Court over the receivership estate.” 108

              59.         Roger Hamblin violated the CRO, after being aware of the CRO, by purchasing

  Anstram Energy, which purported to own the liens against the 15 Millard County properties, the

  Payson Property, and the Texas Property and refusing to release the liens after the Court ordered

  the liens to be released. This conduct constitutes:




  105
        Id. at ¶ 35.
  106
        Id. at ¶ 35(b).
  107
        Id. at ¶ 35(c).
  108
        Id. at ¶ 35(e).

                                                                                                             20
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26264 Page 21 of 25




                          a.     “interfer[ing] with or prevent[ing] the Receiver from performing his

              duties;” 109

                          b.     “hinder[ing], obstruct[ing], or otherwise interfer[ing] with the Receiver in

              the performance of his duties;” 110

                          c.     “Dissipat[ing] or otherwise diminish[ing] the value of any Receivership

              Property . . . [including] assigning or in any way conveying any Receivership Property . .

              . .; 111 and

                          d.     “interfere[ing] with or harass[ing] the Receiver or interfere[ing] in any

              manner with the exclusive jurisdiction of this Court over the receivership estate.” 112

              60.         Roger Hamblin violated the CRO, 113 after being aware of the CRO, by filing a

  collusive lawsuit against Glenda Johnson in which he falsely claimed to have provided labor and

  materials in the amount of $30 million and claimed that some of this labor and materials were

  provided after the entry of the Asset Freeze. This conduct constitutes:

                          a.     “interfer[ing] with or prevent[ing] the Receiver from performing his

              duties;” 114

                          b.     “creating or enforcing a lien upon any Receivership Property;” 115


  109
        Id. at ¶ 35.
  110
        Id. at ¶ 35(b).
  111
        Id. at ¶ 35(c).
  112
        Id. at ¶ 35(e).
  113
     To be clear, nothing in this order should be interpreted as finding Roger Hamblin in civil contempt of the CRO.
  Although Roger Hamblin’s actions were in violation of the CRO, Hamblin must be given an opportunity to present
  defenses before a contempt finding is entered.
  114
        CRO at ¶ 35.
  115
        Id. at ¶ 35(a).

                                                                                                                 21
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26265 Page 22 of 25




                          c.     “hinder[ing], obstruct[ing], or otherwise interfer[ing] with the Receiver in

              the performance of his duties;” 116

                          d.     “Dissipat[ing] or otherwise diminish[ing] the value of any Receivership

              Property . . . [including] assigning or in any way conveying any Receivership Property . .

              . .; 117 and

                          e.     “interfer[ing] with or harass[ing] the Receiver or interfere[ing] in any

              manner with the exclusive jurisdiction of this Court over the receivership estate.” 118

              61.         Hamblin’s $10.00 purchase of Anstram Energy—and the resulting claim to $42

  million in property liens—was not an arm’s-length transaction.

              62.         The lawsuit filed by Hamblin against Glenda Johnson—and Glenda Johnson’s

  statement of agreement with the allegations and lack of defenses—were coordinated actions

  taken to hinder the Receivership and are not effective in creating or granting any rights for

  Hamblin in properties titled in the name of Glenda Johnson. Further, regardless of the outcome

  of the state court litigation, the lawsuit by Hamblin has no legal effect in light of this Court’s

  ruling that the liens upon which the lawsuit is based are invalid.

              63.         In light of the lawsuit that Hamblin filed against Glenda Johnson and his

  willingness to provide a declaration to support Glenda Johnson’s claim of impossibility, it is not

  credible that Glenda Johnson sincerely attempted to obtain a release of the liens.




  116
        Id. at ¶ 35(b).
  117
        Id. at ¶ 35(c).
  118
        Id. at ¶ 35(e).

                                                                                                            22
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26266 Page 23 of 25




             64.      Glenda Johnson’s claim that she was unable to obtain a response from Olsen

  when she requested a release of the liens is not credible in light of her subsequent ability to

  quickly obtain a declaration from Olsen to support her claim of impossibility (when she faced a

  risk of incarceration pursuant to the Court’s June 4, 2020 order).

             65.      None of Anstram Energy, Hamblin, or Olsen could develop the solar technology

  and give the projects and properties back to Glenda Johnson because all the properties have been

  subject to the Asset Freeze Order since August 22, 2018, all the patents and technology are the

  exclusive assets of the Receivership Estate, and any efforts to utilize the technology or towers or

  equipment are barred by the CRO. 119 Thus, Glenda Johnson could not convey the technology or

  the property and Anstram could not develop the technology without violating the CRO.

             66.      Glenda Johnson’s claims to have diligently attempted to secure a release of the

  three property liens are not credible because: a) she originated discussions with Preston Olsen to

  grant liens on the three groups of properties to Anstram Energy, b) she entered into a $30 million

  oral agreement with a newly-created Nevis company, assigning to it her interests in assets, c) she

  met with Olsen at the office of Nelson Snuffer to have the lien documents signed and notarized,

  d) she recorded the property liens on behalf of Anstram Energy and listed her address for

  delivery of the recorded liens, e) she suggested to Hamblin that Hamblin purchase Anstram

  Energy, f) she went to Preston Olsen to have Olsen prepare the Anstram Transfer Agreement,

  g) she had Hamblin come to her house to sign the Anstram Transfer agreement as the transferee,

  h) she secured a declaration from Hamblin affirming her statements that he refuses to release the

  liens, i) Hamblin paid only $10 for Anstram Energy and the lien interests, and j) she admitted all


  119
        CRO at ¶¶ 2-5, 8, 20.

                                                                                                        23
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26267 Page 24 of 25




  the allegations of Hamblin’s lawsuit against her and said she had no defenses to Hamblin’s

  claims to a $30 million lien on the properties.

         67.     Glenda Johnson still has not provided all the information regarding the liens

  required by the Court’s June 4, 2020 order. This includes:

                 a.      Describing the terms of the agreement pursuant to which the liens were

         granted;

                 b.      Glenda Johnson’s other dealings with Preston Olsen and Roger Hamblin.

         For example, Glenda Johnson’s June 10 declaration did not identify the lawsuit that

         Roger Hamblin had filed against her two days earlier; and

                 c.      Olsen and Hamblin’s histories of relationships with any of the

         Receivership Defendants and Affiliated Entities. This would include information on any

         positions Hamblin held with Receivership Entities, entities he created or controlled

         relating to the solar energy scheme, IAS shares granted to him, his ownership role of

         other Nevis companies created by Neldon Johnson, his role as a distributor for

         Receivership Entities, and commissions he and his companies received for the sales of

         solar lenses. It would also include information on Olsen’s ties to Receivership

         Defendants, his role as a trial witness in the government’s enforcement action, and his

         disputes with the Internal Revenue Service regarding tax credits and deductions he has

         claimed relating to solar lenses.




                                                                                                   24
Case 2:15-cv-00828-DN-DAO Document 984 Filed 08/06/20 PageID.26268 Page 25 of 25




 IV.       ORDER

               IT IS HEREBY ORDERED THAT:

               1.       The liens that Glenda Johnson granted to Anstram Energy on properties in Utah

   County, Utah, Millard County, Utah, and Howard County Texas are invalid, void, and of no

   effect.

               2.       The Receiver will prepare and the Court will enter separate orders for the

   Receiver to record in Utah County and Millard County invalidating liens. The Receiver shall file

   a copy of those orders with the county recorders of Utah County and Millard County, Utah, to be

   recorded on all properties on which Glenda Johnson granted liens. 120

               3.       The Receiver is directed to conduct further investigation relating to the creation of

   Anstram Energy, circumstances relating to the granting of liens to Anstram, transfer of Anstram

   to Roger Hamblin, information identified in ¶ 67 of this order, conduct of Olsen and Hamblin,

   and any other apparent efforts to interfere with the Receiver’s work in this case. This

   investigation shall include taking depositions of Roger Hamblin and Preston Olsen. The Receiver

   shall report to the Court the results of his additional investigation.

               Signed August 6, 2020.

                                                            BY THE COURT:




                                                            David Nuffer
                                                            United States District Judge




   120
         Because the Texas Property was sold free and clear of liens, no filing with Texas authorities is necessary.

                                                                                                                       25
